OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Not having been raised either at the suppression hearing or as a ground for objection to the admission of the evidence at trial, defendant’s present contention that the statement made in his jail cell by him to his mother was inadmissible as having been obtained in violation of a purported parent-child privilege has not been preserved for our review. Accordingly, we have no occasion to address defendant’s claim that such a privilege should be recognized.
Both the suppression court and the Appellate Division found that the statement made in the police car by defendant to Heath was spontaneous and not the product of custodial interrogation. In view of the evidence in the record supporting this finding we cannot say that it was erroneous as a matter of law.
There is no merit to defendant’s contention that the evidence was insufficient to sustain the jury verdict that defendant was guilty on all counts charged.
*622No timely protest by way of request or exception having been registered with regard thereto, defendant’s present assertions that the trial court erroneously failed to instruct the jury as to the defense of justification and in other respects have not been preserved for our review.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order affirmed in a memorandum.